Exhibit RELEASE:IMMEDIATE GETTY REALTY CORP. ANNOUNCES PRELIMINARY FINANCIAL RESULTS FOR THE QUARTER AND NINE MONTHS ENDED SEPTEMBER 30, 2008 JERICHO, NY, October 28, 2008 Getty Realty Corp. (NYSE-GTY) today reported its preliminary financial results for the quarter and nine months ended September 30, 2008. Net earnings decreased by $2.3 million to $10.5 million for the quarter ended September 30, 2008, as compared to $12.8 million for the quarter ended September 30, 2007. Net earnings decreased by $0.8 million to $32.5 million for the nine months ended September 30, 2008, as compared to $33.3 million for the nine months ended September 30, 2007. Earnings from continuing operations increased by $0.1 million to $10.0 million for the quarter ended September 30, 2008, as compared to $9.9 million for the quarter ended September 30, 2007. Earnings from continuing operations increased by $1.7 million to $30.3 million for the nine months ended September 30, 2008, as compared to $28.6 million for the nine months ended September 30, 2007. Earnings from continuing operations for the quarter and nine months ended September 30, 2008 and 2007 exclude the operating results and gains from the disposition of eight properties sold in 2008 and eleven properties sold in 2007, which results applicable to the quarters and nine months ended September 30, 2008 and 2007 have been reclassified and are included in earnings from discontinued operations. Earnings from discontinued operations, primarily comprised of gains on dispositions of real estate, were $0.5 million and $2.2 million for the quarter and nine months ended September 30, 2008, respectively, as compared to $2.9 million and $4.7 million for the respective prior year periods. The financial results for the nine months ended September 30, 2008 and 2007 include the effect of the $84.6 million acquisition of convenience stores and gas station properties from FF-TSY Holding Company II LLC (successor to Trustreet Properties, Inc.) which was not substantially completed until the end of the first quarter of 2007. Accordingly, the financial results for the nine months ended September 30, 2007 only partially include the results of such acquisition.
